Order reversed, with costs, motion denied, and matter remitted to Supreme Court, Erie County, for further proceedings on the petition. Memorandum: We hold that Special Term erred in dismissing the petition in this proceeding. The issue is whether petitioners have stated grounds for judicial review of their claim of overvaluation of the assessments on their vacant property for the tax year 1981. The assessor claimed that since the grievance stated that the property had a higher full market value ($22,400) than assessed value ($11,320), no claim was stated. Petitioners’ grievance also stated the amount of overvaluation ($7,540) and the amount of reduction sought ($3,780), however, and it was sufficient. The petition also alleges overvaluation in the same fashion. Obviously the overvaluation resulted from the fact that the town assessed at less than full value. In view of the proportional rate of assessment utilized in the Town of Grand Island, petitioners may claim that the property is overvalued (Farash v Versprille, 52 AD2d 728; see, also, People ex rel. Ward v Sutton, 230 NY 339, 341; Matter of Suburbia Apts. v Board of Assessors of County of Nassau, 66 Misc 2d 918). Indeed, as one court has noted, overvaluation can never be proved in cases in which a fractional assessment is used unless the proportional rate of assessment is considered (Matter of Suburbia Apts. v Board of Assessors of County of Nassau, supra). All concur; except Boomer, J., who dissents and votes to affirm, in the following memorandum.